Case 2:21-bk-14776-WB   Doc 19-2 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 2 Page 1 of 6




                           EXHIBIT 2
Case 2:21-bk-14776-WB   Doc 19-2 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 2 Page 2 of 6
Case 2:21-bk-14776-WB   Doc 19-2 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 2 Page 3 of 6
Case 2:21-bk-14776-WB   Doc 19-2 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 2 Page 4 of 6
Case 2:21-bk-14776-WB   Doc 19-2 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 2 Page 5 of 6
Case 2:21-bk-14776-WB   Doc 19-2 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 2 Page 6 of 6
